Citation Nr: 0027618	
Decision Date: 10/19/00    Archive Date: 10/26/00

DOCKET NO.  92-20 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for schizophrenia, 
undifferentiated type.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1974 to February 
1975.

This appeal arises from an October 1991 rating decision of 
the New York, New York, Regional Office (RO) that denied 
reopening of the veteran's service connection claims for 
schizophrenia and for a bilateral knee disability.  In March 
1994, the Board of Veterans' Appeals (Board) found that new 
and material evidence had been submitted to reopen the 
veteran's service connection claim for schizophrenia and 
remanded that claim to the RO for a determination as to 
"whether service connection is warranted for schizophrenia, 
undifferentiated type, based on all the evidence of record, 
both new and old."  In that March 1994 decision, the Board 
deferred a decision on the issue of whether new and material 
evidence had been submitted to reopen a service connection 
claim for a bilateral knee disability was deferred pending 
completion of the development of the schizophrenia service 
connection claim.)  In April 1999, the RO issued a rating 
decision that denied service connection for schizophrenia.  
The appeal of both issues, the schizophrenia service 
connection claim and the claim of new and material evidence 
to reopen the bilateral knee disability decision, is 
presently before the Board for further disposition. 


FINDINGS OF FACT

1.  All of the evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2.  The RO denied the veteran's claim for service connection 
for a condition of the knees in August 1976, and the veteran 
did not appeal that decision, thus rendering the August 1976 
decision final.

3.  The evidence received subsequent to the August 1976 
decision that denied service connection for a condition of 
the knees is not material to the service connection claim for 
a bilateral knee disability in that it is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

4.  The veteran was separated from active duty for 
unsuitability by reason of inaptitude, but there are no 
references to any psychiatric symptoms or diagnoses during 
his active military service.

5.  The veteran was first evaluated at a Department of 
Veterans Affairs (VA) facility at the social service intake 
program in July 1976, and he was diagnosed with schizophrenia 
thereafter.  

6.  Since July 1976, the veteran has undergone numerous VA 
hospitalizations to treat his chronic schizophrenia, which 
has been diagnosed as both paranoid type and undifferentiated 
type over the years.  

7.  The veteran has not presented competent evidence that his 
current psychiatric disability, which was diagnosed as 
schizophrenia more than one year after his separation from 
active military service, was either incurred during that 
active military service or became manifest to a compensable 
degree within one year after his separation from active 
military service.  


CONCLUSIONS OF LAW

1.  The RO's August 1976 decision denying service connection 
for a condition of the knees is final.  38 U.S.C.A. § 7105 
(West 1991).

2.  The evidence received subsequent to the August 1976 RO 
decision is not new and material, and the service connection 
claim for a bilateral knee disability is not reopened.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

3.  The claim for service connection for schizophrenia, 
undifferentiated type, is not well grounded.  38 U.S.C.A. 
§§ 1110, 1131, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  Bilateral knee disability

In September 1976, the RO denied the veteran's service 
connection claim for a bilateral knee condition.  The veteran 
did not appeal this determination, which therefore became 
final.  See 38 U.S.C. § 7105(b)(1), (c); 38 C.F.R. §§ 20.200, 
20.302 (1994); Fluker v. Brown, 5 Vet. App. 296, 297 (1993).  
Prior, final decisions may not be reopened absent the 
submission of new and material evidence warranting revision 
of the previous decision.  38 U.S.C.A. §§ 5108, 7105(c) (West 
1991); 38 C.F.R. §§ 3.156(a), 3.160(d) (1999).  The United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) has specifically held that the Board may not 
consider a previously and finally disallowed claim unless new 
and material evidence is presented, and that before the Board 
may reopen such a claim, it must find that new and material 
evidence has been presented.  See Barnett v. Brown, 83 F. 3d 
1380, 1383 (Fed. Cir. 1996).

In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the 
Federal Circuit invalidated the definition of "new and 
material evidence" adopted by the United States Court of 
Appeals for Veterans Claims (Court).  The Federal Circuit 
held that in Colvin v. Derwinski, 1 Vet. App. 171, 174 
(1991), the Court impermissibly ignored the definition of 
"material evidence" adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of the statutory 
term in 38  U.S.C. § 5108.  Consequently, the legal test 
adopted in Colvin and enforced in subsequent cases, see e.g. 
Sklar v. Brown, 5 Vet. App. 140, 145 (1993), Robinette v. 
Brown, 8 Vet. App. 69 (1995) and Evans v. Brown, 9 Vet. App. 
273 (1996), which required reopening of claim on the basis of 
"a reasonable possibility that the new evidence, when viewed 
in the context of all the evidence, both new and old, would 
change the outcome" of the case was invalidated.  Thus, the 
Federal Circuit held in Hodge that the correct legal standard 
that is applied to reopening claims is the standard set forth 
in 38 C.F.R. § 3.156(a).  That regulation states that, in 
order for new evidence to be material, the new evidence 
should "bear[ ] directly and substantially upon the specific 
matter under consideration . . . [and must be] so significant 
that it must be considered in order to fairly decide the 
merits of the claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  See also Winters v. West, , 12 Vet. App. 203, 214 
(1999).  The Court held in Elkins that now the Secretary must 
first determine whether new and material evidence has been 
presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the "reasonable possibility of a 
change in the outcome" standard established by Colvin.  
There is no duty to assist in the absence of a well-grounded 
claim.  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) 
cert. denied, sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  
See also Winters v. West, 12 Vet. App. 203 (1999).

The evidence that has been submitted since the prior final 
denial of service connection for a bilateral knee disability 
consists of one medical record and testimony from the veteran 
and his mother at a March 1992 hearing.

The medical record pertains to current treatment of the 
veteran's disability, and it is therefore not material to the 
issue of whether or not a bilateral knee disability was 
incurred during active military service.

The testimony at the hearing is somewhat different.  The 
veteran and his mother did testify that he fell on his knees 
and hurt them while on basic training.  However, their 
testimony is not material because the veteran and his mother 
lack the specific knowledge of medical principles to opine on 
the nature of any knee disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, the 
testimony is not "so significant that it must be considered 
in order to fairly decide the merits of the claim."  See 
38 C.F.R. § 3.156(a).  Absent new and material evidence, the 
Board denies the veteran's effort to reopen the service 
connection claim for a bilateral knee condition.  Moreover, 
it is not necessarily new because the veteran's service 
medical records were already available, and they had first 
discussed the veteran's fall in January 1975 with a resulting 
left knee sprain.  Nevertheless, the Board emphasizes that it 
is the competence of the veteran and his mother to testify or 
to argue that any in-service knee injury, such as the left 
knee sprain, is causally related to any current knee 
condition that renders the testimony and arguments not 
material for purposes of reopening this claim.

2.  Schizophrenia

In its March 1994 decision, the Board found that the veteran 
had submitted new and material evidence to reopen his service 
connection claim for schizophrenia.  Therefore, the issue is 
not whether the veteran has submitted new and material 
evidence.  The issue is whether a psychiatric disability 
consisting of schizophrenia was incurred during active 
service (or within the presumptive period, as discussed 
below).

As noted above, if a claim is reopened, it must also be well 
grounded after it is reopened.  See Elkins, supra, (Court 
held that the two-step process set out in Manio, for 
reopening claims became a three-step process under the 
Federal Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a)); see also Winters, 12 Vet. App. at 214.  The Court 
held in Elkins that now the Secretary must first determine 
whether new and material evidence has been presented under 38 
C.F.R. § 3.156(a); second, if new and material evidence has 
been presented, immediately upon reopening the claim, the 
Secretary must determine whether, based upon all the evidence 
and presuming its credibility, the claim as reopened is well 
grounded pursuant to 38 U.S.C. § 5107(a); and third, if the 
claim is well grounded, the Secretary may evaluate the merits 
after ensuring the duty to assist under 38 U.S.C. § 5107(b) 
has been fulfilled.  

Having already determined that the veteran submitted new and 
material evidence to reopen his service connection claim for 
schizophrenia, the Board now turns to the issue of whether 
his claim is well grounded.  In Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. 
Ct. 2348 (1998), the Federal Circuit held that, under 
38 U.S.C. § 5107(a), VA has a duty to assist only those 
claimants who have established well grounded (i.e., 
plausible) claims.  Moreover, the Court issued a decision 
holding that VA cannot assist a claimant in developing a 
claim which is not well grounded.  Morton v. West, 12 Vet. 
App. 477 (1999).  Once a claimant has submitted evidence 
sufficient to justify a belief by a fair and impartial 
individual that a claim is well-grounded, the claimant has 
met the initial burden, and VA is obligated under 38 U.S.C. 
§ 5107(a) to assist the claimant in developing the facts 
pertinent to the claim. 

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.  

Under principles of direct service connection, compensation 
is payable to a veteran "[f]or disability resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty, in the active military, 
naval, or air service. . . ."  38 U.S.C.A. §§ 1110, 1131 
(West 1991); see 38 C.F.R. §§ 3.303, 3.304 (1999).  In 
certain circumstances, service connection is available on a 
presumptive basis for certain conditions that become manifest 
to a certain degree within one year after separation from 
active service.  See 38 U.S.C.A. §§ 1101(3), 1112(a), 1137 
(West 1991 & Supp. 1999); 38 C.F.R. §§ 3.307(a), 3.309(a) 
(1999). 

As indicated above, the veteran's service connection claim 
for schizophrenia has been reopened; therefore, the Board now 
reviews all of the evidence of record, both new and old.

During his active service, the veteran was not treated for or 
diagnosed with a psychiatric disability of any kind.  Indeed, 
the veteran was separated from active military service for 
unsuitability due to inaptitude.  In recommending that the 
veteran be honorably discharged from service, his commanding 
officer wrote to the veteran as follows:

You have demonstrated a total lack of motivation 
toward your job and this unit.  You have been 
counseled on several occasions and have made 
little or no effort to improve.  You have a 
negative attitude and your personal appearance is 
below average.  You have expressed your desire to 
get out of the Army and you show little or no 
interest in remaining on active duty.  I feel that 
this discharge is in the best interest of the 
individual and the U.S. Army.

Thus, in setting forth reasons for the veteran's separation 
from service in this letter, the commanding officer did not 
indicate that the veteran had a psychiatric diagnosis.  
Moreover, on his separation physical examination report, 
prepared in January 1975, the veteran's psychiatric systems 
were described as normal.  On the accompanying separation 
medical history report, while he indicated that he had had or 
was having at that time frequent trouble sleeping, he denied 
having had or having at that time depression or excessive 
worry, memory loss or amnesia, or nervous trouble of any 
sort.  

In early July 1976, over one year after his separation from 
active military service, there were no findings of a 
psychiatric condition or symptoms on VA examination.  
Although that VA examination was specifically addressing a 
claim for service connection for a bilateral knee condition, 
it also specifically noted that there were no psychiatric and 
personality problems.  Moreover, in his April 1976 
application seeking service connection for a condition 
involving the knees, the veteran did not mention any 
psychiatric problems, diagnoses, or symptoms.  

The veteran's claims folder includes numerous records 
describing treatment for and hospitalization for 
schizophrenia in the years after his separation from service, 
but all of the treatment records are dated after his military 
service and after a one-year period after his separation from 
active duty.  Rather than describe every single article of 
evidence, the Board will specifically address those items 
that have a bearing on the issue of whether the veteran 
incurred schizophrenia during his active military service or 
to a compensable degree within one year after separation from 
service.  

In mid-July 1976, the veteran first sought treatment at a VA 
mental health clinic for behavioral and psychiatric problems.  
According to a July 1976 social service intake note, the 
veteran did not feel like engaging in  any productive, 
worthwhile activity.  In addition, he was uneasy, irritable, 
and had been quarrelsome with neighbors and family.  The 
social service assessment was that the veteran was a very 
confused, immature youngster with no insight and quite 
forgetful about anything he was asked.  Additional treatment 
records reflect diagnoses and treatment of schizophrenia 
thereafter as well as symptoms of anger, violence, auditory 
hallucinations, sleeplessness, and paranoid ideation.  

There is also an early July 1976 VA medical certificate 
indicating that the veteran had been complaining of 
intranquility and amnesia on and off.  The plan was to rule 
out anxiety state.  

In a November 1976 VA medical certificate, the examining VA 
physician recounted the veteran's story that he had attempted 
to commit suicide once while in the service.  However, there 
is no corroboration whatsoever of such a serious incident in 
the veteran's service medical records.  

In late November 1976, the veteran complained of experiencing 
terrible nightmares, severe insomnia, and frequent headaches, 
and he was diagnosed as having anxiety reaction.

Indeed, the veteran was first hospitalized at a VA medical 
facility on November 29, 1976, with complaints of headaches, 
poor interpersonal relations, insomnia, and auditory 
hallucinations.  His mother sought to hospitalize him because 
of his ill humor, aggressiveness, and destructive behavior, 
which included driving his car at 90 miles per hour.  The 
diagnosis at that time was schizophrenia, undifferentiated 
type.  

In early January 1977, the veteran reported to a VA mental 
health clinic that he had had many problems during service, 
including fights.  From early to mid-January 1977, the 
veteran was again hospitalized at a VA facility for 
schizophrenic reaction.  Although the discharge summary 
report acknowledged that the veteran had served in the 
military from 1974 to 1975, there was no mention of any 
psychiatric symptoms during active service.  

According to a December 1977 VA psychiatric evaluation, the 
veteran had first started psychiatric treatment about a year 
earlier, that is in late 1976.  

A December 1978 medical report regarding psychiatric 
disability from the Puerto Rico Vocational Rehabilitation 
Program diagnosed the veteran with schizophrenia, 
undifferentiated type.

In September 1979, a VA mental hygiene clinic treatment plan 
was prepared.  The veteran informed the examining VA 
physician that he had been restless and tense since his 
separation from active service.  However, this statement is 
merely a recitation of the account's history of his symptoms 
and not a statement by a medical professional regarding the 
onset, incurrence, or relationship of schizophrenia.  
Moreover, even if the notation in the September 1979 mental 
hygiene clinic treatment plan constituted an opinion, the 
Board is not required to accept a physician's opinion that is 
based upon the veteran's recitation of medical history.  See 
Owens v. Brown, 7 Vet. App. 429 (1995) (Board not required to 
accept uncorroborated testimony of claimant as to dental 
treatment during service; Board not bound to accept 
physicians' opinions based on claimant's recitation of 
events); Elkins v. Brown, 5 Vet. App. 474, 478 (1993) 
(rejecting medical opinion as "immaterial" where there was no 
indication that the physician reviewed claimant's service 
medical records or any other relevant documents which would 
have enabled him to form an opinion on service connection on 
an independent basis); Swann v. Brown, 5 Vet. App. 229 (1993) 
(holding that the Board was not required to accept the 
medical opinions of two doctors who rendered diagnoses of 
post-traumatic stress disorder almost twenty years after 
claimant's separation from service and who relied on history 
as related by the appellant as the basis for those 
diagnoses).

The veteran underwent a VA psychiatric examination in January 
1982.  The diagnosis was schizophrenia, undifferentiated 
type.  At that time, there was no reference to the veteran's 
active service or any attribution of his schizophrenia to his 
active duty.  However, this examination appears to have been 
designed primarily for rating purposes and to evaluate the 
veteran's competency.  

The veteran was hospitalized for atypical depression from 
late April 1987 to late May 1987.  Numerous other 
hospitalizations for schizophrenia, from November 1976 into 
the 1980s and through the 1990s are also of record.
 
The veteran was evaluated for purposes of a non-service-
connected pension claim in September 1987.  At that time, the 
examining VA psychiatrist recounted the veteran's psychiatric 
treatment history as well as his current symptoms.  The 
diagnosis was schizophrenic disorder, undifferentiated type, 
severe, and the examining psychiatrist indicated that the 
veteran's competency was doubtful due to his general 
regression, intellectual deterioration, and the irregular 
character of his behavior.  

Between early October and late November 1991, the veteran was 
hospitalized at a VA medical facility for schizophrenia, 
paranoid type.  At that time, the veteran gave a 15-year 
history of schizophrenia, and the discharge summary report 
noted that the veteran had had a VA neuropsychiatric hospital 
admission in 1975.  However, a 15-year history of 
schizophrenia would date the onset of that history to late 
1976, as is reflected by all the treatment records.  The 
reference to a 1975 hospital admission is wholly unsupported 
by any treatment records.  The veteran has not argued that 
there was treatment in 1975.  In fact, the essence of the 
veteran's argument is that diagnoses and manifestations of 
schizophrenia soon after one year after separation from 
service had elapsed reasonably indicate that the 
schizophrenia first appeared during service or within one 
year thereafter.

According to a March 1992 VA progress note, the veteran had a 
17-year history of paranoid schizophrenia.  Again, there is 
no indication that this notation is based on a review of the 
actual medical records, and significantly, there is no 
support for that statement in any of the available treatment 
records.

In June 1992, the veteran indicated that he had been treated 
at the San Juan, Puerto Rico, VA medical center for both a 
knee and a nervous condition between 1974 and 1990.  However, 
while post-service records of VA medical treatment are 
available, a search for records between June 1974 and January 
1977 was negative.  

One of the arguments set forth by the veteran's 
representative is that "it is reasonable to assume the 
condition [undifferentiated schizophrenia] began in service 
and developed to a diagnosable entity by November of 1976."  
Statement of Accredited Representative in Appealed Case in 
lieu of VA Form 646 at 2 (May 18, 2000).  However, the 
veteran's representative has not presented competent medical 
evidence to support this contention.  See Stadin v. Brown, 8 
Vet. App. 280, 284 (1995); Espiritu, 2 Vet. App. at 494.

Thus, based on a review of all the evidence of record, the 
Board must conclude that the veteran first manifested 
psychiatric symptoms and was diagnosed with schizophrenia 
more than one year after his separation from active military 
service.  Although the manifestations and diagnoses were 
present soon after the one-year period following the 
veteran's separation from active service, they nevertheless 
appeared after that one-year period.  

The veteran's representative argues that the one-year 
presumptive period of service connection under 38 C.F.R. 
§ 3.307 and 38 C.F.R. § 3.309 should not be used to deny 
service connection where there is evidence that the veteran's 
schizophrenia was incurred during active service or to a 
compensable degree within one year thereafter.  However, the 
Board emphasizes that it has examined all the evidence of 
record, and none of the competent evidence that is presently 
available supports a finding that the veteran's current 
schizophrenia was incurred in or aggravated during his active 
service or was manifested to a compensable degree within one 
year after separation from service.

Therefore, the Board concludes that the veteran's claim for 
service connection for schizophrenia is not well grounded.

The veteran also seeks an examination by a board of two 
psychiatrists in order to determine whether the earliest 
manifestations of his schizophrenia were during active 
service or to a compensable degree within the one year after 
his separation from active service.  However, the veteran's 
claim is not well grounded.
 

ORDER

A claim for entitlement to service connection for 
schizophrenia is denied.  



		
	JEFF MARTIN
	Veterans Law Judge
	Board of Veterans' Appeals


 

